Title: To George Washington from Timothy Pickering, 18 February 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Feby 18. 1781.
                        
                        General Knox informed me to-day that no artillery was to go from hence. I had previously ordered 50 draught
                            horses to be impressed for transporting the artillery, amunition & tents. I now propose to dispose of them as
                            follows. 
                        
                            
                                 
                                For the marquis de la Fayette’s waggon
                                 
                                4
                            
                            
                                
                                a baggage tumbril for the artillery officers
                                
                                 3
                            
                            
                                
                                three close waggons in which are to be carried
                                
                                
                            
                            
                                
                                from hence eleven horseman’s & 60 common tents
                                
                                12
                            
                            
                                
                                the field officer & captains of artillery two or three
                                
                                
                                     3
                                
                            
                            
                                
                                
                                
                                22
                            
                        
                        These may proceed to morrow for pompton. The residue of the horses & sleighs impressed on this
                            occasion I have ordered to be employed in carrying cloathing & provisions to West point while their forage
                            & the sleighing lasts.
                        I wrote yesterday morning to Colo. Hughes, desiring him to give the necessary orders to his assistants at the
                            Village & Kingsferry, to impress 25 riding horses for the field & staff officers of the detachment, the
                            whole, if he thought best, on the West side of the river, to save the trouble of crossing. I also desired him to impress
                            ten two horse waggons, & have them at King’s ferry on the 20th to take up the baggage of the officers, &
                            the kettles of the men, as soon as they crossed. That number I judged sufficient, supposing the officers would take with
                            them only their blankets, portmanteaus & cooking utensils. Colo. Hughes received these orders, & answered
                            me last evening that they should be executed. I have wrote to him this afternoon, desiring him to send one hundred axes to
                            Major Campbell at the village to distribute to the detachment when assembled, if they should need them. I have also
                            requested him to examine into the condition of the boats at Kingsferry, & see that they are prepared to transport
                            the troops.
                        I have sent orders to Morristown to have 150 common & ten or twelve horseman’s tents put in order
                            immediately. These, with those proposed to be sent from hence will be sufficient for the detachment, allowing seven men
                            one common tent, and four captains & subalterns one horseman’s tent. If there be three officers to a company six
                            will have but one horseman’s tent.
                        It is proposed to furnish the detachment with 200 narrow axes—130 pick-axes—150 spades, & 250
                            shovels. By a return received in November there appeared to be enough spades & shovels & 106 picks at
                            Philadelphia. At the same time there was plenty of good axes at Lancaster, from whence the transportation is easy to the
                            Head of Elk. There are also 500 axes at Morristown. But if on my arrival at Philadelphia there should be found a
                            deficiency of intrenching tools, it will be practicable to complete the requisite number in two or three days.
                        I have proposed that the horses going from hence & Kingsferry should be relieved at pompton. That the
                            teams requisite for the tents at Morristown should be impressed in that neighbourhood, and go as far as Trenton. That the
                            horses and teams impressed at pompton should be relieved about Somerset Court House. But should there chance to be
                            provision teams at Morristown returning to Trenton, they may be detained a day or two to take up the baggage of the
                            detachment, & save any further impress, except for the close baggage waggons. The same may take place from Pompton
                            to Morristown, should there be teams returning from Ringwood.
                        That from Buck’s county in Pensylvania, teams & horses should be collected sufficient for the
                            baggage of the whole detachment, & rendezvous at Trenton ferry: unless the river should admit of water
                            transportation. That if the whole proceed by land, the Buck’s county teams should be relieved at Chester. That teams
                            should be furnished at Philadelphia for the intrenching tools & whatever may be taken up there—And thus the whole
                            proceed to the Head of Elk.
                        I have sent Major platt to West point to request of Genl Heath an active officer to serve as quarter master
                            to the detachment.
                        I have provided two forage masters that have appeared to me as clever as any in the service to accompany, or
                            rather precede the detachment, to impress teams & forage; and a conductor to attend to the march of the baggage.
                        The greatest difficulty that I foresee will be in impressing the teams & horses with proper dispatch
                            and punctuality, for want of dragoons.
                        The time of every impress must be regulated by the orders of the commanding officer of the detachment.
                        I request your Excellency’s orders relative to any farther arrangement of this business, or alteration of the
                            measures here proposed. I am most respectfully, your Excellency’s obedt servant
                        
                            T. Pickering Q.M.G.
                        
                    